                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

PATRICIA GALE,                                   )
                            Plaintiff,           )
                                                 )      No. 1:18-cv-859
-v-                                              )
                                                 )      Honorable Paul L. Maloney
COMMISSIONER OF SOCIAL SECURITY,                 )
                      Defendant.                 )
                                                 )

                                         JUDGMENT

       The Court has vacated the Commissioner’s decision and remanded this matter for

further factual findings. Having resolved all pending, claims, as required by Rule 58 of the

Federal Rules of Civil Procedure, JUDGMENT ENTERS.

       THIS ACTION IS TERMINATED.

       IT IS SO ORDERED.

Date: February 21, 2020                                     /s/ Paul L. Maloney
                                                                Paul L. Maloney
                                                                United States District Judge
